Citation Nr: 1201799	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  08-30 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for nerve disorder of the right leg, to include as secondary to service-connected acute and chronic back strain with degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to October 1985.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2007 rating decision in which the RO denied service connection for a nerve disorder of the right leg as secondary to his acute and chronic back strain with DDD.  In November 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2008.

The Board notes that, in October 2007 correspondence, the Veteran raised the issues of entitlement to increased ratings for his service-connected back and left leg disabilities.  It does not appear that these claims have yet been addressed by the RO.  As such, these matters are not properly before the Board, and are thus referred to the RO for appropriate action.  

For the reasons expressed below, the matter on appeal-expanded to include secondary service connection, as explained- is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.  

Initially, the Board points out that the RO only adjudicated the claim as one for secondary service connection.  However, based on review of the Veteran's assertions, his service treatment records, and the medical opinions of record, the Board finds that entitlement to service connection for the Veteran's nerve disorder of the right leg has been raised on both direct and secondary bases.  
Accordingly, the Board has recharacterized the matter on appeal as reflected on the title page, and RO adjudication of the expanded claim, in the first instance, is warranted.  The Board also finds that additional action on the expanded claim is needed.

In this case, the Veteran has been diagnosed with sciatica of the right leg, documented, for example, in a private treatment report of David Anthony, M.D., dated from November 2007.  In this regard, the Board acknowledges the fact that on VA examination in November 2009, the examiner did not find a current diagnosis involving the Veteran's right leg.  Under current caselaw, however, the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Accordingly, the prior medical evidence of record is sufficient to establish the presence of a current disability within the meaning of McClain.

The Veteran contends that his nerve disorder is due to in-service injuries sustained as a parachutist, as well as secondary to his already service-connected acute and chronic back strain with DDD.  The record reveals that VA has already conceded the Veteran's in-service parachute injuries and has awarded him service connection for his back disability due to these injuries.  See May 1999 Rating Decision.  Further, an April 1985 service treatment record reveals an injury to the Veteran's right leg sustained while playing football.

In November 2009, the Veteran was afforded a VA examination to ascertain the etiology of his current disability.  While prior VA examinations had been conducted, no such opinion had yet been obtained.  On examination, however, the examiner offered a negative nexus opinion due to the fact that a current disability involving the Veteran's right leg was not found.  The examiner made no mention of the private treatment notes of record, including the November 2007 report which includes a diagnosis of sciatica of the right leg  Additionally, to the contrary of the November 2009 VA examiner's opinion, in the November 2007 report, Dr. Anthony indicated that the Veteran's sciatica is as likely as not related to his in-service parachute injuries.  No additional explanation or rationale for the opinion is contained in the report, however.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As the current opinions on etiology are conflicting, the private examiner failed to offer a rationale, and the VA examiner failed to acknowledge the presence of a current diagnosis of a nerve disorder of the right leg, further examination and medical opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the Veteran's service connection claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA neurological examination, by a neurologist, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should obtain and associate with the claims file all outstanding, pertinent records
The record reflects that the Veteran has been receiving treatment at the Northampton VA Medical Center (VAMC) and Providence VAMC.  While the claims file currently includes treatment records dated up  to December 2009 from the Northampton VAMC and to June 2008 from the Providence VAMC, more recent treatment records may now be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Northampton VAMC and Providence VAMC all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran, since December 2009 and June 2008, respectively, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The record also reflects that there are outstanding private medical records pertinent to the claim.  In an October 2007 letter, the Veteran indicated that he has received treatment for his back and legs at Pawtucket Memorial Hospital.  Additionally, in a November 2007 letter from the Veteran's representative, it was indicated that the Veteran has also been treated at Johns Hopkins Hospital.  It does not appear that records from either of these facilities have been requested by the RO.  Because the noted records could bear on the outcome of the Veteran's claim for entitlement to service connection for a nerve disorder of the right leg, efforts should be made to procure them.  VA has a duty to assist claimants in obtaining evidence not in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(1) (2011).  

Further, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO's letter should specifically request that the Veteran complete signed, current authorization(s) to enable it to obtain all records from Pawtucket Memorial Hospital and John Hopkins Hospital.
Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the expanded claim on appeal.  The RO's adjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Northampton VAMC (dated since December 2009), and from the Providence VAMC (dated since June 2008).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the expanded claim on appeal that is not currently of record.  

The RO should specifically request that the Veteran complete signed, current authorization(s) to enable it to obtain all records from Pawtucket Memorial Hospital and Johns Hopkins Hospital.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159. All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA neurological examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all neurological disability/ies affecting the right leg that currently exist(s), or was/were diagnosed at a time pertinent to this appeal, to include previously diagnosed sciatica.  In doing so, the examiner should presume the presence of a current diagnosis of sciatica, even if the disability is found to be resolved on examination.  If this is the case, the examiner should render the opinion based on the presence of sciatica prior in this appeal.

Then, with respect to each such diagnosed disability, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the disability (1) had its onset in or is otherwise medically related to service; or (2) was caused or is aggravated by any service-connected disability (to include the Veteran's service-connected back disability).  If aggravation by service-connected disability is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinion, the physician should specifically consider and address the November 2007 private medical opinion of Dr. Anthony.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for service connection for a nerve disorder of the right leg on both a direct basis and as secondary to service-connected back disability.  The RO should adjudicate the claim in light of all pertinent evidence and legal authority. 

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


